DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/28/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recited limitations of Claims 8 and 16 require “determining that the remote UE has failed to switch the serving link from the first communication link to the second communication link, wherein the operation to be performed by the relay UE corresponding to the serving link associated with the remote UE includes releasing a relay link with the remote UE.” It is unclear from the recited limitations how the claimed serving link and relay link relate both to each other and to the claimed first communication link and second communication link. Since the claim requires 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Feng (US 2019/0037463).
Regarding Claim 1, Feng teaches a method (Fig. 2), comprising: at a base station: transmitting configuration information to a remote user equipment (UE) ([0110], Fig. 2, in S201 a base station 21 sends configuration information to terminal equipment 12); 

determining that the serving link associated with the remote UE is to be switched from a first communication link to a second communication link ([0133-0135], Fig. 2, in S204 base station 21 determines that the terminal equipment 12 performs subsequent communication with the base station 21 through the first relay node 11 according to the terminal information received in S202, the base station 21 may determine the first relay node 11 as the relay for communication between the terminal equipment 12 and the base station 21 according to signal quality between the terminal equipment 12 and the base station 21, signal quality between the terminal equipment 12 and the first relay node 11 and signal quality between the first relay node 11 and the base station 21); 
transmitting a message to the remote UE indicating that the serving link associated with the remote UE is to be switched from the first communication link to the second communication link ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface); and 
transmitting a message to a relay UE, wherein the message is configured to trigger the relay UE to perform an operation corresponding to the serving link associated with the remote UE ([0144-0145], Fig. 2, in S206 base station 21 sends a second notification message to the first relay node 11, wherein the second notification message is configured to indicate that the terminal equipment 12 will perform 
Regarding Claim 2, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng further teaches wherein the operation corresponding to the serving link comprises one of establishing a relay link with the remote UE or releasing a serving relay link with the remote UE ([0144-0145], Fig. 2, in S206 base station 21 sends a second notification message to the first relay node 11, wherein the second notification message is configured to indicate that the terminal equipment 12 will perform communication with the base station 21 through the first relay node 11, second notification message is configured to indicate that the first relay node 11 serves as the relay for communication between the terminal equipment 12 and the base station 21 (~establishes relay over sidelink)).
Regarding Claim 3, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng further teaches wherein the message indicating that the serving link associated with the remote UE is to be switched from the first communication link to the second communication link is configured to trigger the remote UE to establish a relay link with the relay UE ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface).
Regarding Claim 4, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng further teaches wherein the information corresponding to the serving link associated with the remote UE is received directly from the remote UE over a Uu link or indirectly from the remote UE via a relay link ([0116-0119], Fig. 2, in S202 the terminal equipment 12 reports terminal information to the base station (~illustrated over direct/Uu link), the terminal information may include the signal 
Regarding Claim 6, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng further teaches wherein the message to the remote UE indicating that the serving link associated with the remote UE is to be switched from the first communication link to the second communication link is transmitted directly to the remote UE over a Uu link or indirectly to the remote UE via a relay link ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface (~notification transmitted over Uu link)).
Regarding Claim 8, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng further teaches determining that the remote UE has failed to switch the serving link from the first communication link to the second communication link, wherein the operation to be performed by the relay UE corresponding to the serving link associated with the remote UE includes releasing a relay link with the remote UE ([0225-0228], when being unwilling to continue serving as the relay between the terminal equipment 12 and the base station 21, the first relay node 11 may determine to stop serving as the relay between the terminal equipment and the base station, the first relay node 11 sends a first notification message to the terminal equipment 12, the first notification message is configured to notify the terminal equipment 12 that the SL between the terminal equipment 12 and the first relay node 11 will be released and instruct the terminal equipment 12 to perform communication with the base station 21 through the first link, [0168-0169] determination result of whether to switch to first relay node is refused (~indicating failure to switch
Regarding Claim 9, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng further teaches receiving a message from the relay UE, the message indicating that the relay UE cannot accept the remote UE ([0163-0168], base station 21 sends a first request message to the first relay node 11, wherein the first request message is configured to request the first relay node 11 to serve as a relay between the terminal equipment 12 and the base station 21, the first relay node 11 may make a decision according to a predefined decision criterion which may be preconfigured on the first relay node 11, or, the predefined decision criterion may be sent by the base station 21 through the configuration information, it may be determined that the determination result is REFUSED (~refusal is indication to base station that cannot accept the remote UE)).
Regarding Claim 10, Feng teaches a base station, comprising: a communication interface ([0104-0105], Fig. 1, base station 21); and a processor ([0281], Fig. 9) configured to perform operations (Fig. 2), the operations comprising: transmitting configuration information to a remote user equipment (UE) ([0110], Fig. 2, in S201 a base station 21 sends configuration information to terminal equipment 12);
receiving information corresponding to a serving link associated with the remote UE ([0116-0119], Fig. 2, in S202 the terminal equipment 12 reports terminal information to the base station, the terminal information may include the signal quality information between the terminal equipment 12 and the base station 21, and/or, include the signal quality information between the terminal equipment 12 and the first relay node 11); 
determining that the serving link associated with the remote UE is to be switched from a first communication link to a second communication link ([0133-0135], Fig. 2, in S204 base station 21 determines that the terminal equipment 12 performs subsequent communication with the base station 21 through the first relay node 11 according to the terminal information received in S202, the base station 21 may determine the first relay node 11 as the relay for communication between the terminal equipment 12 and the base station 21 according to signal quality between the terminal equipment 12 
transmitting a message to the remote UE indicating that the serving link associated with the remote UE is to be switched from the first communication link to the second communication link ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface); and 
transmitting a message to a relay UE, wherein the message is configured to trigger the relay UE to perform an operation corresponding to the serving link associated with the remote UE ([0144-0145], Fig. 2, in S206 base station 21 sends a second notification message to the first relay node 11, wherein the second notification message is configured to indicate that the terminal equipment 12 will perform communication with the base station 21 through the first relay node 11, second notification message is configured to indicate that the first relay node 11 serves as the relay for communication between the terminal equipment 12 and the base station 21).
Regarding Claim 11, Feng teaches all aspects of the claimed invention as disclosed in Claim 10 above. Feng further teaches wherein the operation corresponding to the serving link comprises one of establishing a relay link with the remote UE or releasing a serving relay link with the remote UE ([0144-0145], Fig. 2, in S206 base station 21 sends a second notification message to the first relay node 11, wherein the second notification message is configured to indicate that the terminal equipment 12 will perform communication with the base station 21 through the first relay node 11, second notification message is configured to indicate that the first relay node 11 serves as the relay for communication between the terminal equipment 12 and the base station 21 (~establishes relay over sidelink
Regarding Claim 12, Feng teaches all aspects of the claimed invention as disclosed in Claim 10 above. Feng further teaches wherein the message indicating that the serving link associated with the remote UE is to be switched from the first communication link to the second communication link is configured to trigger the remote UE to establish a relay link with the relay UE ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface).
Regarding Claim 13, Feng teaches all aspects of the claimed invention as disclosed in Claim 10 above. Feng further teaches wherein the information corresponding to the serving link associated with the remote UE is received directly from the remote UE over a Uu link or indirectly from the remote UE via a relay link ([0116-0119], Fig. 2, in S202 the terminal equipment 12 reports terminal information to the base station (~illustrated over direct/Uu link), the terminal information may include the signal quality information between the terminal equipment 12 and the base station 21, and/or, include the signal quality information between the terminal equipment 12 and the first relay node 11).
Regarding Claim 14, Feng teaches all aspects of the claimed invention as disclosed in Claim 10 above. Feng further teaches wherein the message to the remote UE indicating that the serving link associated with the remote UE is to be switched from the first communication link to the second communication link is transmitted directly to the remote UE over a Uu link or indirectly to the remote UE via a relay link ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface (~notification transmitted over Uu link
Regarding Claim 16, Feng teaches all aspects of the claimed invention as disclosed in Claim 10 above. Feng further teaches determining that the remote UE has failed to switch the serving link from the first communication link to the second communication link, wherein the operation to be performed by the relay UE corresponding to the serving link associated with the remote UE includes releasing a relay link with the remote UE ([0225-0228], when being unwilling to continue serving as the relay between the terminal equipment 12 and the base station 21, the first relay node 11 may determine to stop serving as the relay between the terminal equipment and the base station, the first relay node 11 sends a first notification message to the terminal equipment 12, the first notification message is configured to notify the terminal equipment 12 that the SL between the terminal equipment 12 and the first relay node 11 will be released and instruct the terminal equipment 12 to perform communication with the base station 21 through the first link, [0168-0169] determination result of whether to switch to first relay node is refused (~indicating failure to switch)).
Regarding Claim 17, Feng teaches a method (Fig. 2), comprising: at a remote user equipment (UE) configured to communicate with a network using a first communication link ([0104-0105], Fig. 1, the terminal equipment 12 may perform communication with the base station 21 through a path 2 (i.e., a cellular link)): receiving configuration information from the network ([0110], Fig. 2, in S201 a base station 21 sends configuration information to terminal equipment 12); 
transmitting to the network one or more of i) measurement data corresponding to the first communication link or a second communication link ([0116-0119], Fig. 2, in S202 the terminal equipment 12 reports terminal information to the base station, after receiving the configuration information, the terminal equipment 12 may perform signal quality measurements, the terminal information may include the signal information between the terminal equipment 12 and the base station 21, and/or, include the signal quality information between the terminal equipment 12 and the first relay node 11) or ii) preference information ([0120-0121], the terminal information may further 
receiving from the network an indication to switch from the first communication link to the second communication link ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to the SL interface).
Regarding Claim 18, Feng teaches all aspects of the claimed invention as disclosed in Claim 17 above. Feng further teaches wherein the first communication link comprises a Uu link and the second communication link comprises a relay link with a relay UE ([0140-0142], Fig. 2, in S205 base station 21 sends a first notification message to the terminal equipment 12, wherein the first notification message is configured to instruct the terminal equipment 12 to perform communication with the base station 21 through the first relay node 11, first notification message may be understood to instruct the terminal equipment 12 to switch a data service from the Uu interface to SL interface (~sidelink with relay UE)).
Regarding Claim 19, Feng teaches all aspects of the claimed invention as disclosed in Claim 17 above. Feng further teaches wherein the first communication link comprises a relay link with a relay UE ([0215-219], Fig. 5, before S501 the terminal equipment 12 performs communication with the base station 21 through an SL between the terminal equipment 12 and the first relay node 11, the method illustrated in FIG. 5 may be executed after any embodiment of FIG. 2 to FIG. 4, operation in S501 may also be understood as an operation that the first relay node 11 determines to terminate an SL with the terminal equipment 12) and the second communication link comprises a Uu link ([0227-0230], Fig. 5, S502 first relay node 11 sends a first notification message to the terminal equipment 12, wherein the 
Regarding Claim 20, Feng teaches all aspects of the claimed invention as disclosed in Claim 17 above. Feng further teaches wherein the first communication link comprises a first relay link with a first relay UE ([0215-219], Figs. 5-6, before S501 the terminal equipment 12 performs communication with the base station 21 through an SL between the terminal equipment 12 and the first relay node 11, the method illustrated in FIG. 5 may be executed after any embodiment of FIG. 2 to FIG. 4 (~since Fig. 6 also begins at S501 it may also be executed with any embodiment of Figs. 2-4), operation in S501 may also be understood as an operation that the first relay node 11 determines to terminate an SL with the terminal equipment 12) and the second communication link comprises a second relay link with a second relay UE ([0244-0246], Fig. 6, link in S502 may be an SL between the terminal equipment 12 and a second relay node 13, S504 terminal equipment 12 performs communication through SL with second relay node).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Clams 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2019/0037463), in view of Xu et al (US 2019/0313315).
Regarding Claim 5, Feng teaches all aspects of the claimed invention as disclosed in Claim 1 above. Feng fails to teach wherein the information corresponding to the serving link associated with the remote UE is received from the relay UE over a Uu link.
In the same field of endeavor, Xu teaches wherein the information corresponding to the serving link associated with the remote UE is received from the relay UE over a Uu link ([0062], when a measurement reporting condition is satisfied, the UE needs to report a measurement result to the eNB, the remote UE or the relay UE needs to report the measurement ID, the measurement result of the serving cell, and the measurement result of the neighboring cell to the eNB of the serving cell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of whether to establish or release a link with a relay UE based on signal measurements performed on the serving communication links for the UE, as taught in Feng, to further include reporting of the serving link information and measurement results to the serving base station through a relay UE, as taught in Xu, in order to help the eNB make a link handover decision, thereby better guarantee service continuity. (See Xu [0062])
Regarding Claims 7 and 15, Feng teaches all aspects of the claimed invention as disclosed in Claims 1 and 10 above. Feng fails to teach wherein determining that the serving link associated with the remote UE is to be switched from a first communication link to a second communication link is based on initiating a handover of the relay UE to a further base station.
In the same field of endeavor, Xu teaches wherein determining that the serving link associated with the remote UE is to be switched from a first communication link to a second communication link is based on initiating a handover of the relay UE to a further base station ([0043-0046], Fig. 7, the remote UE is in the coverage of cell A and has established a PC5 link with a relay UE, while the remote UE is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of whether to establish or release a link with a relay UE based on signal measurements performed on the serving communication links for the UE, as taught in Feng, to further include completion of a handover of the UE to a different cell prior to switching the relay link, as taught in Xu, in order to maintain service continuity while ensuring the optimal relay connection is selected for the remote device. (See Xu [0043-0050])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xu et al (US 2020/0170075) discloses a relay-UE receiving signaling sent by a base station or a remote UE and determining whether a signal forwarding condition is satisfied, prior to forwarding the signaling between the remote UE and the base station ([0007-0009]); Bangole et al (US 2018/0098370) discloses relay UE receiving, from an eNodeB, a relay configuration message used to identify information and parameters required to allow the relay UE to act as a relay between a remote UE and the base station (Abstract, Fig. 19); Zhang et al (US 2018/0041605) discloses establishing a relay connection between a relay node user equipment and a DeNB through a request message received over UU resources (Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641